       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 1 of 10. PageID #: 71




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

 ANTHONY DOMENIC REO,                              )   Case No. 1:18-cv-02219-CAB
                                                   )
                        Plaintiff,                 )   Judge Christopher A. Boyko
                                                   )
         v.                                        )
                                                   )   DEFENDANT’S BRIEF IN
 QUAKE ENERGY,                                     )   OPPOSITION TO PLAINTIFF’S
                                                   )   MOTION TO ENFORCE SETTLEMENT
                        Defendant.                 )   AND FOR SANCTIONS
                                                   )

                                        INTRODUCTION

        Plaintiff Anthony Domenic Reo (“Plaintiff”) seeks to enforce a purported oral settlement

agreement with Defendant Quake Energy (“Quake”). Plaintiff claims this alleged agreement,

which contains terms contrary to those in emails Plaintiff submitted with his motion, was reached

during a one-on-one phone call between counsel. No oral settlement agreement exists, nor has one

ever existed. The parties never reached any settlement agreement to resolve Plaintiff’s claims, let

alone an agreement covering all the material terms needed for any enforceable settlement

agreement. As a result, because there was no acceptance of Plaintiff’s proposed terms, nor a

meeting of the minds, Plaintiff’s motion to enforce should be denied.

                                     FACTUAL BACKGROUND

        Plaintiff filed this lawsuit shortly after he allegedly received one or more unwanted phone

calls to his residential telephone. (ECF No. 1-1, PageID# 9.) The operative complaint alleges

Quake violated the Telephone Consumer Protection Act (“TCPA”) and various Ohio state

consumer protection states by placing the call or calls in issue. (Id.) Limited settlement

negotiations between counsel began shortly after the complaint was filed and served. As the initial




23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 2 of 10. PageID #: 72



discussions were unproductive, Quake timely answered Plaintiff’s complaint and removed the

action to this Court. (ECF No. 1 and 1-1.)

        Shortly before Defendant filed its notice of removal—on September 21, 2018—the parties

engaged in a series of negotiations consisting of a number of emails and phone calls between

counsel. (ECF No. 4-1.) These negotiations are memorialized, in part, in the emails appended to

Plaintiff’s motion. (Id.)

        As the emails indicate, Plaintiff’s counsel demanded $4,625 in for exchange a limited

release of all claims “up to the point of execution,” but expressed no additional settlement terms.

(Id.) Defense counsel replied shortly thereafter and stated that “Quake has some rather specific

concerns about the terms of any settlement agreement” and requested a call to discuss in further

detail. (Id.) The parties then participated in a series of phone calls, but were unable to agree to a

settlement value, the scope of a release, or any other terms of an agreement.

        Following the call, defense counsel emailed Plaintiff’s counsel regarding the contours of a

proposed counteroffer, while emphasizing that the terms of the proposal were not yet final. In

particular, defense counsel proposed a counteroffer and emphasized that any agreement would be

subject to additional terms:

                Quake will pay $4,500 for a full and complete release of all claims
                arising from any alleged telemarketing activities involving you and
                your client. Any settlement must include both Quake, as well as its
                partners, subsidiaries (if any), and affiliates. And the release would
                look backward, as well as forward for a ten year term. Other
                standard settlement terms would also be included, and we can
                certainly work to agree on language. (ECF No. 4-1.)

        Defense counsel also highlighted the deficiencies in Plaintiff’s case and possible defenses

and areas that might be explored in discovery:

                Given the evidence we’ve seen so far, as well as the backstory to
                this case, this offer seems more than reasonable. As I mentioned

                                                  2
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 3 of 10. PageID #: 73



               during our prior calls, Quake understands that the “call” in issue was
               placed by a person who logged in from a different campaign and
               manually dialed your client’s number. This call was then recorded.
               It also appears, based on our prior communications, that you (not
               your father) answered the phone. This lawsuit was then filed the
               same day; in fact, it was filed about three hours after the call was
               made. In addition, we have learned that the person who placed the
               call was with the center for only two days before disappearing, and
               has never picked up his paycheck. While this narrative is
               incomplete, the facts that we know paint a very curious picture. And
               in the event this case proceeds to discovery, Quake will be looking
               to more fully develop each of these facts. (Id.)

        Following receipt of this email, Plaintiff’s counsel claimed in an email that he would be

“proceeding without delay” to engage in discovery. The parties then resumed their settlement

negotiations and, after these proved to be unfruitful, Plaintiff filed the instant motion to enforce,

claiming that an oral agreement had been reached.

        Prior to filing his motion, however, Plaintiff’s counsel never sent a confirmatory email

summarizing all material elements the parties’ alleged “settlement agreement,” nor did he specify

during conversations with counsel what the material terms of the “settlement agreement” were,

beyond the purported agreement as to the $4,625 payment for a release of claims up to the

settlement date, which Quake denied. Further, counsel for Quake never indicated at any point that

Quake had agreed to any of the terms proposed by Plaintiff’s counsel. Finally, two days after filing

the motion to enforce settlement—on October 11, 2018—Plaintiff’s counsel emailed defense

counsel about coordinating a Rule 26(f) conference, further undercutting his contention that a

settlement had been reached. On these facts, it is apparent that Plaintiff’s Motion to Enforce is

baseless and should be denied.




                                                 3
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 4 of 10. PageID #: 74



                                           ARGUMENT

I.      Legal Standard.

        “The burden of establishing the existence and terms of a settlement agreement rests on the

party asserting its existence.” Bernabei v. St. Paul Fire & Marine Ins. Co., 5th District Stark No.

2004CA00148, 2005-Ohio-575, ¶ 12. “A valid settlement agreement must arise from a meeting of

the minds, and must contain an offer and acceptance of the essential or material terms of the

agreement.” All Metal Sales, Inc. v. All Metal Source, LLC, No. 1:10 CV 2343, 2011 WL 2976927,

at *1 (N.D. Ohio July 20, 2011) (emphasis added); see Condos. at Stonebridge Owners’ Ass’n,

Inc. v. Patton, 8th Dist. Cuyahoga No. 94139, 2010-Ohio-3616, ¶ 11 (“An extrajudicial settlement

agreement is enforceable if a binding contract exists among the parties, that is, if there was an offer

on one side and an acceptance on the other and a meeting of the minds of the parties regarding the

terms of their agreement.”). Where an alleged settlement is verbal and not written, “the existence

and terms of the agreement must be established by clear and convincing evidence.” Bernabei at ¶

13. Here, Plaintiff has failed to meet his burden because there was no meeting of the minds, the

terms of any purported “settlement” were never accepted, and no contract was formed.

Accordingly, the Court should deny Plaintiff’s settlement motion.

II.     There Was No Acceptance Or Meeting Of The Minds Between The Parties.

        Under Ohio law, a settlement agreement is a contract, enforceable only if the court finds

“an offer, acceptance, contractual capacity, consideration (the bargained for legal benefit and/or

detriment), a manifestation of mutual assent and legality of object and of consideration.” Page v.

Unimerica Ins. Co., No. 3:12-CV-103, 2014 WL 202089, at *7 (S.D. Ohio Jan. 17, 2014) (citing

Kostelnik v. Helper, 96 Ohio St.3d 1, 2002-Ohio-2985, 770 N.E.2d 58). While oral agreements

can be enforceable when the terms are stated with “sufficient particularity,” it is preferable that a


                                                  4
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 5 of 10. PageID #: 75



settlement be reduced to writing. Id. “To constitute a valid settlement agreement, the terms of the

agreement must be reasonably certain and clear.” Riordan’s Sporting Goods, Inc. v. Riordan’s

Sports & Equip., LLC, 11th Dist. Trumbull No. 2002-T-0099, 2003-Ohio-3878, at ¶ 12 (finding

no enforceable settlement agreement). Vagueness, indefiniteness, or uncertainly as to any essential

term bars the creation of an enforceable contract. Bernabei, 2005-Ohio-575, at ¶ 13.

        Here, the terms of the purported agreement were not sufficiently certain or clear to create

an enforceable agreement or to evidence a meeting of the minds. After receiving a perfunctory

demand in which Plaintiff demanded $4,625 for a release “for all calls and claims up to [the] point

of execution,” defense counsel informed Plaintiff that it appeared that the parties were close to a

mutually agreeable number, but also that “Quake has some rather specific concerns about the terms

of any settlement agreement.” (Doc. 4-1.) The ensuing discussion was unsuccessful and did not

result in an agreement between the parties. Defense counsel then emailed Plaintiff with some, but

not all, material terms of a proposed settlement, emphasizing that other terms would have be

included and that the parties could work on language. (Id.) This dynamic operates as a rejection

and a counteroffer, not an acceptance. In re Halishak, 324 B.R. 641, 644 (Bankr. N.D. Ohio 2005)

(“And as a counteroffer, contract law provides that it operates so as to reject and extinguish all

previous offers, thereby preventing the formation of any contract.”); Tel. Mgmt. Corp. v. Goodyear

Tire & Rubber Co., 32 F. Supp. 2d 960, 970 (N.D. Ohio 1998) (“A rejection is implied in a

counteroffer, which is ‘interpreted as being in effect a statement by the offeree not only that he

will enter into the transaction on the terms stated in his counteroffer, but by implication that he

will not assent to the terms of the original offer.”)

        Plaintiff claims, without evidence, that the parties reached an agreement on a phone call

between counsel with no witnesses, transcript, or evidence memorializing the contents of the call.


                                                   5
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 6 of 10. PageID #: 76



These statements and unsupported representations are insufficient to demonstrate, by clear and

convincing evidence, a meeting of the minds or terms that are reasonably certain and clear. See

Damron v. Jackson, S.D.Ohio No. 2:09-cv-50, 2015 WL 9703693, at *2 (Dec. 23, 2015) (denying

motion to enforce because plaintiff “fail[ed] to indicate what terms he believe[d] constitute the

supposed settlement agreement” and relied on conclusory allegations). In contrast, the emails

submitted by Plaintiff confirm that the parties’ written negotiations were unsuccessful, and that no

agreement was reached. Indeed, the “terms” of the purported settlement are contrary to the emails

Plaintiff submitted with his motion, which evidence a rejection and counteroffer.

         Moreover, even if Plaintiff is correct—and he is not—that the parties reached an

agreement as to the monetary consideration to support settlement, the record establishes that the

parties did not agree to other material terms, such as the scope of a release. See Brockwell v.

Beachwood City Sch. Dist., No. 1:04 CV 1155, 2008 WL 918266, at *8 (N.D. Ohio Mar. 31, 2008)

(denying motion to enforce settlement where parties agreed on monetary payment but not other

material terms). Plaintiff claims that any agreement would release claims up to the point of

execution, while Quake demanded a release operating into the future, which Plaintiff’s counsel

has agreed to in prior lawsuits. See Reo v. Allegiance Administrators LLC, No. 2017-L-112, 2018-

Ohio-2464, ¶ 2. As a result, since the elements of contract formation were not met, let alone

established by clear and convincing evidence, Plaintiff’s motion to enforce should be denied.

III.    Even If Plaintiff Identified An Oral Agreement—And He Did Not—A Hearing Is
        Required Before A Disputed Settlement Can Be Approved.

        Even if Plaintiff met his burden of showing a clear and definite settlement agreement by

clear and convincing evidence—and he did not—the purported agreement cannot be imposed on

Quake without a hearing. “Where parties dispute the meaning or existence of a settlement

agreement, a court may not force an agreement upon the parties.” Hinton v. Trinity Highway Prod.,

                                                 6
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 7 of 10. PageID #: 77



LLC, No. 4:12-CV-1063, 2012 WL 5054140, at *3 (N.D. Ohio Oct. 18, 2012) (citing Rulli, 79

Ohio St.3d at 377). To do so “would be to deny the parties’ right to control the litigation, and to

implicitly adopt … the interpretation of one party, rather than enter judgment based upon a mutual

agreement.” Rulli at 377. The rule in the Sixth Circuit is that, where the existence of a settlement

is in dispute, the entry of an order enforcing an alleged settlement without a plenary evidentiary

hearing is improper. Reed v. Wehrmann, 159 F. Supp. 2d 700, 703 (S.D. Ohio 2001). This case is

no exception. Even if the Court were to somehow conclude that the parties reached an oral

agreement—and they did not—they dispute the essential terms of the contract. As a result, the

Court should hold a hearing before any purported agreement is forced upon Quake.

IV.     Plaintiff’s Claim Of Improper Threats Is Disingenuous And False.

        Plaintiff’s statement that the representations in the confidential settlement communication

sent on September 21, 2018 constitute “threats” is both disingenuous and false. A plain reading of

the email reveals that Plaintiff mischaracterizes and takes these statements out of context in an

effort to manufacture a dispute. Highlighting weaknesses in a case and describing areas of inquiry

in discovery is not an improper threat; it is proper and vigorous advocacy. Plaintiff’s contrary

suggestion is inaccurate and improper.

V.      An Award Of Sanctions Is Improper.

        An award of sanctions in Plaintiff’s favor is improper in this case. As an initial matter, Rule

11 requires a motion for sanctions to “be made separately from other motions or requests.” Fed.

R. Civ. P. 11(c). Plaintiff, however, has combined his request for sanctions in his motion to

enforce. Plaintiff has likewise failed to show that he complied with the mandatory twenty-one day

safe harbor period before filing a request for Rule 11 sanctions with the Court. Id. Thus, to the

extent Plaintiff seeks to premise his request for sanctions under Rule 11, it should be denied.


                                                  7
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 8 of 10. PageID #: 78



Barney v. Avis Rent a Car Sys., Inc., No. 106 CV 0863, 2007 WL 1598615, at *3 (N.D. Ohio June

1, 2007) (declining to award Rule 11 sanctions where request for sanctions where sanctions request

was not filed separately).

        Moreover, Plaintiff has failed to establish any grounds to warrant the imposition of

sanctions in this case. Rule 11 sanctions are appropriate when the court determines that an

attorney’s conduct is not reasonable under the circumstances. Tahfs v. Proctor, 316 F.3d 584, 595

(6th Cir. 2003). In addition, sanctions may be warranted under the Court’s inherent powers when

a party has “acted in bad faith, vexatious, wantonly, or for oppressive reasons,” such as a “willful

abuse of the judicial process,” “impermissible litigation practices,” or violation of a court order.

Kleinmark v. St. Catherine’s Care Ctr., 585 F.Supp.2d 961, 966-967 (N.D. Ohio 2008). Here,

however, Plaintiff cannot establish that Quake acted unreasonably, frivolously, or in bad faith, or

that it willfully abused the judicial process or violated a court order. As a result, Plaintiff’s request

for sanctions should be denied.

                                           CONCLUSION

        Plaintiff’s motion to enforce an oral settlement agreement is unsubstantiated and

contradicts the parties’ clear intent. There is no enforceable contract because there was no meeting

of the minds and the parties never agreed on terms that were reasonably certain and clear. Hence,

Plaintiff’s motion should be denied. Further, Quake respectfully requests it be awarded its

reasonable expenses incurred in defending Plaintiff’s motion, including attorney’s fees, under Fed.

R. Civ. P. 11(c)(2).




                                                   8
23766426.1
       Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 9 of 10. PageID #: 79



 Dated: October 23, 2018               Respectfully submitted,


                                       /s/ Matthew B. Barbara
                                       Matthew B. Barbara (0093978)
                                       Taft Stettinius & Hollister LLP
                                       200 Public Square
                                       Suite 3500
                                       Cleveland, Ohio 44114
                                       (216) 241-2938
                                       (216) 241-3707 (fax)
                                       mbarbara@taftlaw.com

                                       Attorney for Defendant




                                         9
23766426.1
      Case: 1:18-cv-02219-CAB Doc #: 6 Filed: 10/23/18 10 of 10. PageID #: 80



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.


                                              /s/ Matthew B. Barbara
                                              Matthew B. Barbara (0093978)

                                              Attorney for Defendant Quake Energy




                                                 10
23766426.1
